           IN THE UNITED STATES DISTRICT COURT FOR THE
                   EASTERN DISTRICT OF OKLAHOMA

CHRISTOPHER F. STURA,             )
                                  )
               Plaintiff,         )
                                  )
v.                                )   Case No. CIV-18-352-KEW
                                  )
COMMISSIONER OF SOCIAL            )
SECURITY ADMINISTRATION,          )
                                  )
               Defendant.         )

                           OPINION AND ORDER

     Plaintiff Christopher F. Stura      (the “Claimant”) requests

judicial review of the decision of the Commissioner of the Social

Security Administration (the “Commissioner”) denying Claimant’s

application for disability benefits under the Social Security Act.

Claimant appeals the decision of the Administrative Law Judge

(“ALJ”) and asserts that the Commissioner erred because the ALJ

incorrectly determined that Claimant was not disabled.      For the

reasons discussed below, it is the finding of this Court that the

Commissioner=s decision should be and is REVERSED and the case

REMANDED for further proceedings.

           Social Security Law and Standard of Review

     Disability under the Social Security Act is defined as the

“inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment. . .”
42 U.S.C. § 423(d)(1)(A).      A claimant is disabled under the Social

Security   Act   “only   if   his   physical   or   mental   impairment   or

impairments are of such severity that he is not only unable to do

his previous work but cannot, considering his age, education, and

work experience, engage in any other kind of substantial gainful

work which exists in the national economy. . .”                  42 U.S.C.

§423(d)(2)(A).    Social Security regulations implement a five-step

sequential process to evaluate a disability claim.           See, 20 C.F.R.

§§ 404.1520, 416.920.1




     1
         Step one requires the claimant to establish that he is not
engaged in substantial gainful activity, as defined by 20 C.F.R. §§
404.1510, 416.910. Step two requires that the claimant establish that
he has a medically severe impairment or combination of impairments that
significantly limit his ability to do basic work activities. 20 C.F.R.
§§ 404.1521, 416.921. If the claimant is engaged in substantial gainful
activity (step one) or if the claimant’s impairment is not medically
severe (step two), disability benefits are denied. At step three, the
claimant’s impairment is compared with certain impairments listed in 20
C.F.R. Pt. 404, Subpt. P, App. 1. A claimant suffering from a listed
impairment or impairments “medically equivalent” to a listed impairment
is determined to be disabled without further inquiry.       If not, the
evaluation proceeds to step four, where claimant must establish that he
does not retain the residual functional capacity (“RFC”) to perform his
past relevant work.    If the claimant’s step four burden is met, the
burden shifts to the Commissioner to establish at step five that work
exists in significant numbers in the national economy which the claimant
– taking into account his age, education, work experience, and RFC – can
perform. Disability benefits are denied if the Commissioner shows that
the impairment which precluded the performance of past relevant work
does not preclude alternative work. See generally, Williams v. Bowen,
844 F.2d 748, 750-51 (10th Cir. 1988).


                                      2
     Judicial         review    of     the    Commissioner’s      determination        is

limited in scope by 42 U.S.C. § 405(g).                      This Court’s review is

limited    to     two      inquiries:        first,   whether    the     decision     was

supported       by    substantial       evidence;     and,    second,     whether     the

correct legal standards were applied.                 Hawkins v. Chater, 113 F.3d

1162,     1164       (10th    Cir.    1997)(citation         omitted).         The   term

“substantial evidence” has been interpreted by the United States

Supreme Court to require “more than a mere scintilla.                          It means

such relevant evidence as                a reasonable mind might accept as

adequate to support a conclusion.”                    Richardson v. Perales, 402

U.S. 389, 401 (1971) (quoting Consolidated Edison Co. v. NLRB, 305

U.S. 197, 229 (1938)).               The court may not re-weigh the evidence

nor substitute its discretion for that of the agency.                          Casias v.

Secretary of Health & Human Servs., 933 F.2d 799, 800 (10th Cir.

1991).     Nevertheless, the court must review the record as a whole,

and the “substantiality of the evidence must take into account

whatever     in      the     record     fairly    detracts      from     its    weight.”

Universal Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951); see also,

Casias, 933 F.2d at 800-01.

                               Claimant’s Background

     Claimant was 52 years old at the time of the ALJ’s decision.

                                              3
Claimant obtained his GED and training as a truck driver.                        Claimant

has   worked     in    the    past    as    a       dishwasher    and    roof    laborer.

Claimant alleges an inability to work beginning September 1, 2008

due to limitations resulting from anxiety and bipolar disorder.

                               Procedural History

      On June 17, 2010, Claimant protectively filed for disability

insurance benefits under Title II (42 U.S.C. ' 401, et seq.) and

on June 22, 2010, he filed for Supplemental Security Income under

Title XVI (42 U.S.C. ' 1381 et seq.) of the Social Security Act.

Claimant’s       applications         were          denied      initially       and    upon

reconsideration.              After        an       administrative       hearing,       the

Administrative Law Judge (“ALJ”) entered an unfavorable decision

on May 13, 2013.         On appeal, the decision was reversed and the

case was remanded for further proceedings by this Court in an

Opinion and Order entered March 30, 2016.

      On   remand,     ALJ    John    W.        Belcher      conducted   an   additional

administrative hearing on March 29, 2017 in Tulsa, Oklahoma.                             On

April 16, 2017, the ALJ issued a second unfavorable decision.                            On

August 22, 2018, the Appeals Council denied review.                         As a result,

the   decision    of    the    ALJ    represents          the   Commissioner’s        final

decision for purposes of further appeal.                        20 C.F.R. §§ 404.981,

                                                4
416.1481.

              Decision of the Administrative Law Judge

     The ALJ made his decision at step four of the sequential

evaluation.       He determined that while Claimant suffered from

severe impairments, he retained the residual functional capacity

(“RFC”) to perform his past relevant work.

                          Error Alleged for Review

     Claimant asserts the ALJ committed error in (1) violating

agency policy at step four by failing to fulfill the required

analysis; and (2) finding that Claimant’s RFC met the requirements

of   Claimant’s    past    relevant   work   under   the   Dictionary   of

Occupational Titles (“DOT”).

                            Step Four Analysis

     In his decision, the ALJ determined Claimant suffered from

the severe impairments of depression, anxiety, and borderling

personality disorder.        (Tr. 591).      The ALJ concluded Claimant

could perform a full range of work at all exertional levels but

with the non-exertional limitations of the ability to do simple

and routine tasks.     He is limited to superficial contact with co-

workers and supervisors with no close proximity to co-workers.

Claimant should avoid contact with the public and there should be

                                      5
clear, concrete, and simple instructions.      (Tr. 593).

     After consulting with a vocational expert, the ALJ concluded

Claimant was capable of performing his past relevant work as a

dishwasher or lawn care worker.   (Tr. 602).     As a result, the ALJ

concluded Claimant was not under a disability from September 1,

2008 through the date of the decision.    Id.

     Claimant contends the ALJ failed to follow the test required

under step four reflected in the case of Winfrey v. Chater, 92

F.3d 1017, 1023 (10th Cir. 1996).     Specifically, Claimant states

that the ALJ should have included limitations for a mild to

moderate impairment to his grip strength bilaterally, his mild

bilateral impairment to his motor speed and control, his moderate

limitation in his ability to perform within a schedule and at a

consistent pace, and his moderate limitation in his ability to

sustain an ordinary work routine without special supervision in

both the RFC and the hypothetical questions posed to the vocational

expert.

     Winfrey requires an analysis of Claimant’s RFC, the demands

of Claimant’s past relevant work, and whether Claimant can perform

his past relevant work in light of the limitations in the RFC.

Id. at 1023.   Claimant is essentially challenging the adequacy of

                                  6
the ALJ’s RFC assessment in contending that additional limitations

should have been found in the first phase.                     He primarily relies

upon    the   report   of    Dr.    Larry       Vaught   for   establishing   these

additional limitations.            On August 16, 2012, Claimant underwent

a mental evaluation by Dr. Larry Vaught.                     Dr. Vaught diagnosed

Claimant with Bipolar II Disorder, Anxiety Disorder, NOS, and

Intermittent Explosive Disorder.                (Tr. 548).     He administered the

WAIS-III test and found Claimant obtained a Verbal IQ of 89, a

Performance IQ of 80, and a Full Scale IQ of 84, placing him in

the low average range.         (Tr. 545).          Dr. Vaught also completed a

medical source statement.            He determined Claimant was markedly

limited in the area of interacting appropriately with the public.

He also found Claimant was moderately limited in the functional

areas    of   understanding        and   remembering      complex    instructions;

carrying out complex instructions; interacting appropriately with

supervisors and co-workers; and responding appropriately to usual

work situations and to changes in a routine work setting.                        He

concluded that Claimant “is anxious in public.                  He has anger issues

and can ‘explode.’”         (Tr. 540-41).

       The additional physical restrictions appear in Dr. Vaught’s

testing where he found in response to the Finger Oscillation Test,

                                            7
which professes to be a measure of motor speed and control,

Claimant     had    a    “mild   impairment       bilaterally.”        Later    in    an

Interrogatory to Consultative Examiner, Dr. Vaught states that the

Finger Oscillation Test “measures fine motor skills in the upper

extremities (speed and control)”.                 (Tr. 550).     In response to the

Hand Dynamometer test, which is a measure of grip strength,

Claimant obtained a “mild to moderate impairment” bilaterally.

(Tr. 547).

     The ALJ acknowledged the results of Dr. Vaught’s Finger

Oscillation Test but did not reference the Hand Dynamometer Test.

(Tr. 599).        After acknowledging the first test, he did not make

mention of the results of their effects upon the RFC in the

decision.         Indeed,    his    questioning      of    the   vocational     expert

included     a     condition       that   “[t]his     person     has    no    physical

limitations.”       (Tr. 617).       “[T]he ALJ is required to consider the

effects of all of Plaintiff's medically determinable impairments,

without regard to whether they individually meet the severity

standard, when formulating the RFC.”                 Maiorano v. Astrue, 930 F.

Supp.   2d       1240,    1248     (D.    Colo.    2013)    citing     20    C.F.R.   §

404.1545(a)(2).          There is no evidence in the decision that the ALJ

considered the effects of the unchallenged impairment in motor

                                            8
skills and grip strength revealed through objective testing.              This

omission does not represent harmless error since the dishwasher

job (DOT #318.687-010) requires constant handling and occasional

fingering and the lawn care worker job (DOT #408.687-014) requires

frequent handling and fingering as well as the use of tools such

as rakes, hammers, wheelbarrows, and nails.             On remand, the ALJ

shall evaluate the results of Dr. Vaught’s grip and motor skills

testing and consider the results in the formulation of the RFC.

                             Vocational Questioning

       Claimant also contends that the ALJ gave the vocational expert

certain mental limitations in the hypothetical questioning which

were   not   included   in   the   RFC.    At   the    hearing,    the   ALJ’s

hypothetical question included a person “limited to simple and

routine tasks and some complex tasks, allowing for semi skilled

work” along with other conditions and limitations could return to

Claimant’s past relevant work.       (Tr. 617).       This question clearly

exceeds Claimant’s RFC.

       “Testimony elicited by hypothetical questions that do not

relate with precision all of a claimant’s impairments cannot

constitute    substantial     evidence    to    support   the     Secretary’s

decision.”    Hargis v. Sullivan, 945 F.2d 1482, 1492 (10th Cir.

                                     9
1991).      In positing a hypothetical question to the vocational

expert, the ALJ need only set forth those physical and mental

impairments accepted as true by the ALJ.                    Talley v. Sullivan, 908

F.2d 585, 588 (10th Cir. 1990).                      Additionally, the hypothetical

questions need only reflect impairments and limitations borne out

by the evidentiary record.                Decker v. Chater, 86 F.3d 953, 955

(10th Cir. 1996).        Moreover, Defendant bears the burden at step

five of the sequential analysis.                 Hargis, 945 F.2d at 1489.

      While the reference to semi-skilled work might constitute

harmless error since no job identified by the vocational expert or

the   ALJ    exceeded    unskilled          work,      on   remand,      the   ALJ   shall

reformulate the questioning posed to the vocational expert to

accurately mirror the RFC.

                                         Conclusion

      The     decision       of    the    Commissioner       is    not    supported     by

substantial evidence and the correct legal standards were not

applied.      Therefore, this Court finds, in accordance with the

fourth      sentence    of    42    U.S.C.       '    405(g),     the    ruling   of   the

Commissioner of Social Security Administration should be and is

REVERSED and the case is REMANDED for further proceedings.




                                            10
IT IS SO ORDERED this 31st day of March, 2020.




                         ______________________________
                         KIMBERLY E. WEST
                         UNITED STATES MAGISTRATE JUDGE




                          11
